NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GURPREET SINGH,                                 No.    16-70142

                Petitioner,                     Agency No. A205-935-296

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Gurpreet Singh, a native and citizen of India, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order denying Singh’s motion to

reconsider his claims for asylum, withholding of removal, and relief under the

Convention Against Torture. Our jurisdiction is governed by 8 U.S.C. § 1252. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the agency’s denial of a motion for reconsideration.

Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We dismiss in part and

deny in part the petition for review.

      We lack jurisdiction to consider the well-founded fear contentions that Singh

failed to raise before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th

Cir. 2004).

      The BIA did not abuse its discretion in denying Singh’s motion to reconsider

his claims because he failed to identify a legal or factual error in the BIA’s prior

decision. See 8 C.F.R. § 1003.2(b)(1) (a motion to reconsider must identify errors

of fact or law in a prior decision); Ma v. Ashcroft, 361 F.3d 553, 558 (9th Cir.

2004).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                    16-70142